EXHIBIT 10.1
EXECUTION COPY

STOCKHOLDERS AGREEMENT

          STOCKHOLDERS AGREEMENT

(this "Agreement"), dated as of May 16, 2005, by and among Sun Healthcare Group,
Inc., a Delaware corporation ("Parent"), the stockholders of Peak Medical
Corporation, a Delaware corporation ("Company"), named on Schedule A hereto
(each a "Stockholder" and collectively, the "Stockholders") and the Stockholders
Agent (as defined in Section 3).



          WHEREAS, Parent, Pinnacle Acquisition Corp., a direct wholly-owned
subsidiary of Parent incorporated under the laws of Delaware ("Merger Sub"),
Company and the Stockholders concurrently herewith are entering into an
Agreement and Plan of Merger (the "Merger Agreement"), which provides, among
other things, for the merger of Merger Sub with and into Company upon the terms
and subject to the conditions set forth in the Merger Agreement (the "Merger");

          WHEREAS, all capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Merger Agreement;

          WHEREAS, each Stockholder is, as of the date hereof, the record and
beneficial owner of the number of shares of Company Stock and/or the number of
options that are convertible, exercisable or exchangeable into the number of
shares of Company Stock ("Company Options") set forth next to such Stockholder's
name on Schedule A hereto; and

          WHEREAS, as a condition precedent to Parent entering into the Merger
Agreement, and in order to induce Parent to enter into the other Transaction
Documents, each Stockholder has agreed to enter into this Agreement.

          NOW, THEREFORE, in consideration of the foregoing and the mutual
premises, representations, warranties, covenants and agreements contained in
this Agreement and the other Transaction Documents, the parties, intending to be
legally bound, hereby agree as follows:

          SECTION 1.     Representations and Warranties of the Stockholders.
Each Stockholder hereby severally, and not jointly, represents and warrants to
Parent, as of the date hereof and as of the Closing Date, as follows:

                       (a)         Such Stockholder is the record and beneficial
owner of the number of shares of Company Stock and/or Company Options set forth
next to such Stockholder's name on Schedule A hereto.

                       (b)         Such Stockholder, if a corporation,
partnership or limited liability company ("LLC"), is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation, has all requisite corporate, partnership or LLC power and
authority, as the case may be, to enter into this Agreement and to consummate
the transactions contemplated by this Agreement. The execution and delivery of
this Agreement by such Stockholder and the consummation by such Stockholder of
the transactions contemplated by this Agreement have been duly authorized by all
requisite corporate, partnership or LLC action, as the case may be, on the part
of such Stockholder.

--------------------------------------------------------------------------------

                       (c)         This Agreement has been duly executed and
delivered by such Stockholder and constitutes a valid and binding obligation of
such Stockholder, enforceable against such Stockholder in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, and (ii) the availability of the
remedy of specific performance or injunctive or other forms of equitable relief
may be subject to equitable defenses and would be subject to the discretion of
the court before which any proceeding therefor may be brought.

                       (d)         Neither the execution and delivery of this
Agreement nor the consummation by such Stockholder of the transactions
contemplated hereby will result in a violation of, or a default under, or
conflict with, any contract, trust, commitment, agreement, understanding,
arrangement or restriction of any kind to which such Stockholder is a party or
by which it is bound or to which any shares of Company Stock or Company Options
held or controlled by such Stockholder (collectively with respect to each
Stockholder, the "Securities") are subject. Except for any necessary filings
under the Securities Act and the Exchange Act or otherwise disclosed in the
Merger Agreement, consummation by such Stockholder of the transactions
contemplated hereby will not violate, or require Approval under any Applicable
Law applicable to such Stockholder or such Securities.

                       (e)         Such Securities and the certificates
representing such Securities will be held by such Stockholder, or by a nominee
or custodian for the benefit of such Stockholder, free and clear of all Liens,
proxies, voting trusts or agreements, understandings or other similar
arrangements other than pursuant to this Agreement, the Registration Rights
Agreement and the Merger Agreement.

                       (f)         Such Stockholder is not required to obtain
the consent, authorization or approval of, or to submit any notice, report or
other filing with, any Governmental Entity (except for any necessary filings
under the Securities Act and the Exchange Act) or other third party or to obtain
any permit, license or franchise as a condition to the performance of this
Agreement by such Stockholder.

                       (g)         No lawsuit, claim, proceeding or
investigation is pending or, to the knowledge of such Stockholder, threatened by
or against such Stockholder or any properties, assets, operations or businesses
thereof, which relates to the transactions contemplated by this Agreement.

          SECTION 2.     Voting of Securities; Waiver of Appraisal Rights.

                       (a)         For so long as RFE is entitled to nominate a
director pursuant to Section 8 of this Agreement, RFE hereby agrees, and for so
long as DFW is entitled to nominate a director pursuant to Section 8 of this
Agreement, DFW hereby agrees, unless an Early Release Event occurs, (i) solely
with respect to the election of directors other than the Director Designees (as
to which the limitations in this clause (i) shall not apply) to vote and to
grant or withhold a written consent with respect to (or, if and to the extent
that a Stockholder is the beneficial but not the record owner, agrees to cause
to be voted and to cause a written consent to be granted or withheld with
respect to) all shares of Restricted Parent Common Stock that such Stockholder

2

--------------------------------------------------------------------------------

beneficially owns in proportion to the vote of the stockholders of Parent other
than the Stockholders; (ii) not to propose any matter to the Board of Directors
of Parent (the "Board") or its stockholders that requires or contemplates the
vote or consent of the stockholders of Parent or, except as provided in Section
8 of this Agreement, any nominees for election as directors of Parent; (iii) not
to acquire the beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) of any shares of the voting power of Parent, other than the Restricted
Parent Common Stock; and (iv) not to knowingly assist, advise or encourage any
other person in acquiring, directly or indirectly, control of Parent or any of
Parent's securities, businesses or assets, without, in the case of each of
clause (ii), (iii) and (iv), the prior approval of the Board, which approval
shall be in the sole and absolute discretion of the Board.

                       (b)         Each Stockholder hereby irrevocably and
unconditionally waives any rights of appraisal, any dissenters' rights and any
similar rights, including, without limitation, any applicable appraisal rights
under Section 262 of the Delaware General Corporation Law, relating to the
Merger or any related transaction that Stockholder may have by virtue of the
ownership of any Company Stock or Company Options.

          SECTION 3.     Stockholders Agent.

                       (a)         For any and all purposes under this Agreement
and the Transaction Documents, each Stockholder hereby designates James A.
Parsons as his, her or its representative and true and lawful attorney-in-fact,
with full power and authority in its name and on its behalf ("Stockholders
Agent"); provided, however, that a successor Stockholders Agent may be appointed
with the prior written consent of Parent (i) prior to the Effective Time, by the
Stockholders owning a majority of Company Stock and (ii) following the Effective
Time, by the Stockholders owning a majority of the Restricted Parent Common
Stock issued in connection with the Merger; and provided further that any such
successor Stockholders Agent shall have agreed in writing to be bound by the
terms and conditions of this Agreement and the Transaction Documents by
executing and delivering an instrument of assumption reasonably satisfactory in
substance and form to Parent. Any appointment of a successor Stockholders Agent
not in accordance with this Section (3)(a) shall be null and void.

                       (b)         Without limiting the generality of the
foregoing:

                         (i)         Each Stockholder hereby authorizes
Stockholders Agent (x) to give and receive all notices required to be given or
received by such Stockholders under this Agreement and the other Transaction
Documents, (y) to accept, or cause acceptance of, service of process on behalf
of such Stockholder, and (z) in general, to take any and all additional action
as is contemplated to be taken by or on behalf of such Stockholder by the terms
of this Agreement and the other Transaction Documents. Each Stockholder agrees
to execute and deliver to Stockholders Agent any instruments, agreements or
other documents that Stockholders Agent may reasonably request as being
necessary or advisable in order for Stockholders Agent to carry out any action
on behalf of such Stockholder pursuant to this Section 3.

                        (ii)        By execution of this Agreement, each
Stockholder agrees that: (x) Parent and any Affiliate thereof shall be able to
rely conclusively on the instructions and

3

--------------------------------------------------------------------------------

decisions of Stockholders Agent relating to any action required or permitted to
be taken by Stockholders Agent under this Agreement and the Transaction
Documents and such Stockholder shall not have any cause of action against Parent
or any Affiliate thereof for any action taken by Parent or any Affiliate thereof
in reliance upon the instructions or decisions of Stockholders Agent; (y) all
actions, decisions and instructions of Stockholders Agent under this Agreement
and the Transaction Documents shall be conclusive and binding upon each
Stockholder and no Stockholder shall have the right to object, dissent, protest
or otherwise contest the same or have any cause of action against Stockholders
Agent for any action taken, decision made or instruction given by Stockholders
Agent under this Agreement, and the Transaction Documents except for fraud or
willful breach of this Agreement and the Transaction Documents by Stockholders
Agent; and (z) the provisions of this Section 3 are independent and severable,
and are irrevocable and coupled with an interest.

                        (iii)       The parties confirm their understanding that
the Stockholders Agent may also be a Stockholder, and that he, she or it shall
have the same rights and powers under this Agreement as any other Stockholder
and may exercise or refrain from exercising the same as though it were not the
Stockholders Agent. The Stockholders severally acknowledge that the Stockholders
Agent and his, her or its affiliates may have other investments in or other
relationships with Parent or its affiliates, and may generally engage in any
kind of business with Parent or its affiliates as if the Stockholders Agent were
not acting in any such capacity.

                        (iv)       The Stockholders Agent may consult with legal
counsel, independent public accountants and other experts selected by him, her
or it and shall not be liable for any action taken or omitted to be taken by
him, her or it in good faith in accordance with the advice of such counsel,
accountants or experts.

                        (v)         The Stockholders Agent shall not be liable
to the Stockholders for any action or omission taken by him, her or it hereunder
or under the Transaction Documents, except in the case of willful misconduct by
the Stockholders Agent. The Stockholders Agent shall not be deemed to be a
trustee or other fiduciary on behalf of any Stockholder or any other person, nor
shall the Stockholders Agent have any liability in the nature of a trustee or
other fiduciary. The Stockholders Agent does not make any representation or
warranty as to, nor shall he, she or it be responsible for or have any duty to
ascertain, inquire into or verify: (i) any statement, warranty or representation
made in or in connection with this Agreement or the other Transaction Documents;
(ii) the performance or observance of any of the covenants or agreements of
Parent or Company under any of the other Transaction Documents; (iii) the
business, properties, operations, condition (financial or otherwise) or
prospects of Parent or Company; or (iv) the genuineness, legality, validity,
binding effect, enforceability, value, sufficiency, effectiveness or genuineness
of this Agreement, the other Transaction Documents or any other instrument or
writing furnished in connection herewith or therewith. The Stockholders Agent
shall not incur any liability by acting in reliance upon any notice, consent,
certificate, statement, or other writing (which may be a bank wire, facsimile or
similar writing) believed by him, her or it to be genuine and to be signed or
sent by the proper party or parties.

4

--------------------------------------------------------------------------------

                        (vi)         Each Stockholder shall, ratably in
accordance with his, her or its Pro Rata Percentage, pay or reimburse the
Stockholders Agent, upon presentation of an invoice, for all costs and expenses
of the Stockholders Agent (including, without limitation, fees and expenses of
counsel to the Stockholders Agent) in connection with: (i) the enforcement of
this Agreement and any of the other Transaction Documents and/or the protection
or preservation of the rights of each Stockholder and/or the Stockholders Agent
against Parent or Company, or any of their respective assets, and (ii) any
amendment, modification or waiver of any of the terms of this Agreement or any
of the other Transaction Documents (whether or not any such amendment,
modification or waiver is signed or becomes effective). If any Stockholder fails
to reimburse the Stockholders Agent for any of the foregoing payments advanced
by the Stockholders Agent within 30 days of the due date set forth in the
invoice from the Stockholders Agent, then such Stockholder's reimbursement
obligation shall accrue interest at the rate of 12% per annum and such
Stockholder hereby authorizes the Stockholders Agent to deliver such payment to
the Stockholders Agent out of any sums otherwise payable to such Stockholder
pursuant to any of the other Transaction Documents.

                        (vii)       Each Stockholder shall, ratably in
accordance with his, her or its Pro Rata Percentage, indemnify the Stockholders
Agent and the Stockholders Agent's affiliates and their respective directors,
officers, agents, attorneys, employees and shareholders (to the extent not
reimbursed by Parent) against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability that such indemnitees
may suffer or incur in connection with this Agreement or otherwise in its
capacity as Stockholders Agent, or any action taken or omitted by such
indemnitees hereunder or thereunder (except such resulting from such
indemnitee's willful misconduct).

                        (viii)      The Stockholders Agent may resign at any
time by giving notice thereof to the Stockholders and Parent. Upon any such
resignation, the Stockholders shall appoint a successor Stockholders Agent. If
no successor Stockholders Agent shall have been appointed by the Stockholders,
and shall have accepted such appointment, within 30 days after the retiring
Stockholders Agent gives notice of resignation, then the retiring Stockholders
Agent, may, on behalf of the Stockholders, appoint a successor Stockholders
Agent, which shall be any Stockholder. Upon the acceptance of its appointment as
Stockholders Agent hereunder by a successor Stockholders Agent, such successor
Stockholders Agent shall thereupon succeed to and become vested with all the
rights and duties of the retiring Stockholders Agent, and the retiring
Stockholders Agent shall be discharged from its duties and obligations
hereunder. After the retiring Stockholders Agent's resignation hereunder as
Stockholders Agent, the provisions of this Agreement shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Stockholders
Agent.

                        (ix)        The Stockholders Agent shall not be required
to institute or defend any action involving any matters referred to herein or
which affects such Stockholders Agent or his, her or its duties or liabilities
hereunder, unless or until requested to do so by any party to this Agreement and
then only upon receiving full indemnity, in character

5

--------------------------------------------------------------------------------

satisfactory to the Stockholders Agent, against any and all claims, liabilities
and expenses, including reasonable attorneys' fees in relation thereto.

                        (x)         This Agreement sets forth all of the duties
of the Stockholders Agent with respect to any and all matters pertinent hereto.
No implied duties or obligations shall be read into this Agreement against the
Stockholders Agent. The obligations of the Stockholders Agent hereunder and
under the other Transaction Documents are only those expressly set forth herein
and therein.

                       (c)         Stockholders Agent, by execution of this
Agreement, shall be deemed to have accepted such appointment to enter into any
agreement in connection with the transactions contemplated by this Agreement,
and the Transaction Documents, to exercise all or any of the powers, authority
and discretion conferred on him under any such agreement, to act as proxy for
each Stockholder in connection with any stockholder approvals required in
connection with the transactions contemplated by the Merger Agreement, and to
waive or modify any terms and conditions of any such agreement (other than
payment of the Merger Consideration due at Closing).

          SECTION 4.     Proxies. Solely to the extent necessary to implement,
and not in limitation of, Sections 2 and 3 hereof, each Stockholder hereby
grants to Stockholders Agent a proxy to vote all of its shares of Restricted
Parent Common Stock beneficially owned by such Stockholder as indicated in
Section 2(a) above. Each Stockholder agrees that this proxy will be irrevocable
and coupled with an interest, and agrees to take such further action or execute
such other instruments as may be necessary to effectuate the intent of this
proxy and hereby revokes any proxy previously granted by such Stockholder with
respect to any of its Securities.

          SECTION 5.     Transfer Restrictions. No Stockholder will:
(i) transfer (which term will include, without limitation, for the purposes of
this Agreement, any sale, gift, pledge or other disposition including a merger,
consolidation, testamentary disposition, interspousal disposition pursuant to a
domestic relations proceeding or otherwise or other transfer by operation of
law), or consent to any transfer of, any or all of such Securities; (ii) enter
into any contract, option or other agreement or understanding with respect to
any transfer of any or all of such Securities or any interest therein;
(iii) grant any proxy (other than as contemplated by this Agreement), power of
attorney or other authorization or consent in or with respect to such
Securities; (iv) deposit such Securities into a voting trust or enter into a
voting agreement or arrangement with respect to such Securities; or (v) take any
other action with respect to such Securities that would in any way restrict,
limit or interfere with the performance of its obligations hereunder or the
transactions contemplated hereby.

          SECTION 6.     No Solicitation.

                       (a)         From and after the date of this Agreement
until the Effective Time or termination of this Agreement pursuant to Article
VII of the Merger Agreement, no Stockholder will, nor will such Stockholder
authorize or permit any officers, directors, affiliates (other than the Company,
which is separately bound by its own covenant in the Merger Agreement) or
employees or any investment banker, attorney or other advisor or representative
retained by such Stockholder, as applicable, to directly or indirectly
(i) solicit, initiate, encourage or induce the

6

--------------------------------------------------------------------------------

making, submission or announcement of any Acquisition Proposal, (ii) participate
in any discussions or negotiations regarding, or furnish to any Person any
information with respect to, or take any other action to facilitate any
inquiries or the making of any proposal that constitutes or may reasonably be
expected to lead to, any Acquisition Proposal, (iii) engage in discussions with
any Person with respect to any Acquisition Proposal, (iv) approve, endorse or
recommend any Acquisition Proposal or (v) enter into any letter of intent or
similar document or any contract, agreement or commitment contemplating or
otherwise relating to any Acquisition Transaction.

                       (b)         In addition to the other obligations of the
Stockholders set forth in this Section 6, each Stockholder as promptly as
practicable, and in any event within 24 hours, shall advise Parent in writing of
such Stockholder's receipt of any Acquisition Proposal, or of any request for
information which such Stockholder reasonably believes would lead to an
Acquisition Proposal, and, subject to compliance with the terms of any
confidentiality agreement existing on the date of this Agreement, the material
terms and conditions of such request, Acquisition Proposal or inquiry, and the
identity of the Person or group making any such request, Acquisition Proposal or
inquiry. Each Stockholder will keep Parent informed in all material respects of
the status and details (including material amendments or proposed amendments) of
any such request, Acquisition Proposal or inquiry received by such Stockholder.

          SECTION 7.     Further Assurances. Each party will, upon request of
the other, execute and deliver any additional documents and take such further
actions as may reasonably be deemed by the other party to be necessary or
desirable to carry out the provisions hereof.

          SECTION 8.     Board Representation.

                       (a)         Upon consummation of the Merger in accordance
with the terms of the Merger Agreement and subject to Section 8(c), each of RFE,
on the one hand, and DFW, on the other hand, shall have a right (such right, the
"Nomination Right"): (i) to nominate one individual to the Board to serve as a
director (each, a "Director Designee" and, together, the "Director Designees")
until his or her successor is elected and qualified, and (ii) to nominate each
successor to each such Director Designee, subject to Section 8(c) hereof. The
Director Designees shall initially be Michael Foster (as Director Designee of
RFE) and John Hindelong (as Director Designee of DFW). As provided in Section
6.2(i) of the Merger Agreement, it is a condition to closing that each of the
Director Designees shall have been elected to the Board. Subject to Section
8(c), one of the Director Designees, upon the mutual agreement of the
Designating Stockholders (or, if only one Designating Stockholder still has
Nomination Rights, such Designating Stockholder's Director Designee), shall
become a member of the executive committee (or other similar committee) of the
Board.

                       (b)         Subject to Section 8(c), if at any time prior
to an annual meeting or a special meeting, the Stockholders desire to exercise
their Nomination Right, each Designating Stockholder shall submit a notice of
nomination of such Designating Stockholder's nominee (a "Nomination Notice") to
Parent at least fifteen (15) Business Days prior to the Relevant Record Date,
which notice shall include (i) a reasonably complete description of such nominee
and his or her qualifications and (ii) a statement that such nominee shall be
deemed accepted unless rejected by Parent within five (5) Business Days of
receipt of such notice. Upon receipt of the

7

--------------------------------------------------------------------------------

Nomination Notice, Parent shall promptly notify, in writing, each Designating
Stockholder of Parent's approval or rejection of any identified nominee within
five (5) Business Days after its receipt of a Nomination Notice, provided that,
(x) in no event shall Parent's approval of any nominee be unreasonably withheld
(provided further that Parent shall not have the right to reject Michael Foster
(as Director Designee of RFE) or John Hindelong (as Director Designee of DFW)
unless Parent has been advised by counsel that nomination of such nominee would
violate Applicable Law or the listing requirements of any securities exchange,
including the NASDAQ National Market, upon which Parent Common Stock is then
listed), (y) if Parent rejects any nominee pursuant to clause (x), then the
foregoing notice to Stockholders Agent shall include a reasonably detailed
explanation of the grounds upon which Parent rejects such nominee and (z) if
Parent does not deliver the notice required hereby within five (5) Business Days
then Parent shall be deemed to have approved any and all nominees identified
within the applicable Nomination Notice. Each Designating Stockholder may
prepare and deliver multiple Nomination Notices prior to or after the Relevant
Record Date in the event that such Designating Stockholder's nominee is rejected
by Parent pursuant to clauses (x)-(z) above and each nominee identified in any
such notice shall be approved or rejected by Parent in the same manner and on
the same terms and standards and within the same periods as set forth in this
Section 8(b). If Parent approves (or is deemed to have approved) any nominee
submitted by a Designating Stockholder to Parent in accordance with this Section
8(b), Parent hereby agrees to use its commercially reasonable efforts and to
take or cause the taking of all necessary and desirable actions, to present such
nominee for election at the next annual meeting of stockholders of Parent or
relevant special meeting. For purposes of this Agreement, the "Relevant Record
Date" shall mean the record date established in accordance with Parent Charter
Documents, immediately prior to an annual meeting of stockholders of Parent or a
special meeting of stockholders of Parent called for the purpose of electing
directors of Parent. Parent shall provide at least thirty (30) Business Days'
advance notice of the proposed Relevant Record Date to the Designating
Stockholders to enable them to submit Nomination Notices pursuant to this
Section 8(b).

                       (c)         Notwithstanding anything to the contrary
contained in this Agreement at such time as a Designating Stockholder ceases to
own, in the aggregate, shares of Restricted Parent Common Stock representing at
least 50% of the shares of Restricted Parent Common Stock initially held by such
Designating Stockholder immediately after the consummation of the Merger, such
Designating Stockholder shall no longer have a right to nominate a successor for
the Director Designee at the next annual or special meeting and, at the request
of Parent, will promptly cause the removal or resignation of its Director
Designee.

          SECTION 9.     Termination. This Agreement, and all rights and
obligations of the parties hereunder, will terminate immediately upon the date
that the Merger Agreement is terminated in accordance with its terms.

          SECTION 10.    Definitions. For purposes of this Agreement, the
following terms have the following meanings:

                       (a)         "Designating Stockholder" means each of DFW
and RFE.

                       (b)         "DFW" means DFW Capital Partners, L.P.

8

--------------------------------------------------------------------------------

                       (c)         "Early Release Event" shall be deemed to have
occurred upon the earliest of:

                       (i)         a Change of Control (as defined in the
Registration Rights Agreement);

                       (ii)        the early termination or waiver or amendment
of the Management Restrictions (as defined in the Registration Rights
Agreement);

                       (iii)       the failure to elect a nominee of a
Designating Stockholder to the Board in accordance with Section 8 of this
Agreement (if such Designating Stockholder has the right to designate a Director
Designee hereunder and has exercised such right) unless such failure is cured
within twenty (20) Business Days after written notice to Parent of such failure
from either RFE or DFW, as applicable;

                       (iv)        Parent shall institute any bankruptcy,
insolvency, reorganization, dissolution, liquidation or similar proceeding
relating to itself under the laws of any jurisdiction; or Parent shall take any
action to authorize any such proceeding; or any such proceeding shall be
instituted against Parent and shall not be dismissed or discharged within 60
days after its commencement; or Parent shall admit all of the material
allegations with respect to any such proceeding; or an order for relief or
similar order shall be entered in any such proceeding; or Parent shall apply for
the appointment of any receiver, trustee or similar officer for itself or for
all or substantially all of its property; or Parent shall take any action to
authorize such appointment; or

                       (v)         a material breach by Parent of any of the
covenants of Parent contained herein or in the Registration Rights Agreement
unless such breach is capable of being, and is, cured within twenty (20)
Business Days after written notice to Parent of such breach from any
Stockholder.

                       (d)         "Pro Rata Percentage" means the applicable
Pro Rata Percentage set forth opposite a Stockholder's name as set forth on
Schedule I.

                       (e)         "RFE" means RFE V and RFE VI, taken together.

                       (f)         "RFE V" means RFE Investment Partners V,
L.P., a Delaware limited partnership.

                       (g)         "RFE VI" means RFE VI SBIC, L.P., a Delaware
limited partnership.

          SECTION 11.    Expenses. All fees and expenses incurred by any one
party hereto will be borne by the party incurring such fees and expenses.

          SECTION 12.    Public Disclosure. Parent and Stockholders Agent, on
behalf of the Stockholders, will consult with each other before issuing any
press release or otherwise making any public statement with respect to the this
Agreement and will not issue any such press release or make any such public
statement prior to such consultation, except as may be required by Applicable
Law or any listing agreement with a national securities exchange, in which case

9

--------------------------------------------------------------------------------

reasonable efforts to consult with the other party will be made prior to any
such release or public statement.

          SECTION 13.    Miscellaneous.

                       (a)         All notices and other communications
hereunder shall be in writing and shall be deemed given on the date of delivery
if delivered personally or by commercial delivery service, or sent via telecopy
(receipt confirmed) to the parties at the following addresses or telecopy
numbers (or at such other address or telecopy numbers for a party as shall be
specified by like notice):

 i.  if to Parent, to:

     Sun Healthcare Group, Inc.
     18831 Von Karman
     Suite 400
     Irvine, California 92612
     Attention: Michael Newman, Esq.
     Facsimile: (949) 255-7054

     with a copy to:

     O'Melveny & Myers LLP
     400 South Hope Street
     Los Angeles, California 90071
     Attention: Richard Boehmer, Esq.
     Facsimile: (213) 430-6407
      

 ii. if to any Stockholder or to the Stockholders Agent, to it at the address on
     Schedule I hereto, with a copy to

                                        Finn Dixon & Herling LLP
                                        One Landmark Square, Suite 1400
                                        Stamford, Connecticut 06901
                                        Attention: Charles J. Downey, III, Esq.
                                        Facsimile: (203) 348-5777

                       (b)         This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.

                       (c)         This Agreement, the Registration Rights
Agreement, the Escrow Agreement and the Merger Agreement (and the documents and
instruments and other agreements among the parties hereto as contemplated by or
referred to herein or therein), constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the

10

--------------------------------------------------------------------------------

subject matter hereof and are not intended to confer upon any other person any
rights or remedies hereunder.

                       (d)         In the event that any provision of this
Agreement, or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties further agree
to replace such void or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

                       (e)         Except as otherwise provided herein, any and
all remedies herein expressly conferred upon a party will be deemed cumulative
with and not exclusive of any other remedy conferred hereby, or by law or equity
upon such party, and the exercise by a party of any one remedy will not preclude
the exercise of any other remedy. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.

                       (f)         This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof.

                       (g)         No party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of the other parties. Subject to the preceding sentence, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns. Notwithstanding the first
sentence of this Section 13(g), the designation rights of each Designating
Stockholder under Section 8 may be assigned to any liquidating trust or other
entity for the benefit of such Designating Stockholder's partners so long as
such trust or other entity agrees to be bound by the terms and provisions of
this Agreement.

                       (h)        No amendment, modification or waiver in
respect of this Agreement will be effective against any party unless it is in
writing and signed by such party.

                       (i)         for all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

                       (i)         terms include the plural as well as the
singular;

                       (ii)        all references in this Agreement to
designated "Sections" and other subdivisions are to the designated Sections and
other subdivisions of the body of this Agreement;

11

--------------------------------------------------------------------------------

                       (iii)       the words "herein," "hereof" and "hereunder"
and other words of similar import refer to this Agreement as a whole and not to
any particular Section or other subdivision;

                       (iv)        "or" is not exclusive; and

                       (v)        "including" and "includes" will be deemed to
be followed by "but not limited to" and "but is not limited to," respectively.

                       (j)         The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

                       (k)         Reference to the subsidiaries of an entity
shall be deemed to include all direct and indirect subsidiaries of such entity.
References to the subsidiaries of an entity shall be deemed to include all
direct and indirect subsidiaries of such entity.

                       (l)         The parties hereto have participated jointly
in the negotiation and drafting of this Agreement. In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by all parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

                       (m)         The obligations and representations and
warranties of the Stockholders under this Agreement are several and not joint,
and are in their capacities as such, not as officers and directors of either
Company or Parent.

                       (n)         Each Stockholder agrees that such Stockholder
is not relying upon any other Stockholder in making its investment or decision.
Each Stockholder agrees that no other Stockholder or the respective controlling
persons, officers, directors, partners, agents or employees of any Stockholder
shall be liable for any action heretofore or hereafter taken or omitted to be
taken by any of them in connection with the Transaction Documents.

12

--------------------------------------------------------------------------------



[Signature Page - Stockholders Agreement]



IN WITNESS WHEREOF, Parent, Stockholders Agent and each Stockholder have
executed and delivered or caused this Agreement to be duly executed and
delivered as of the date first written above.

 

PARENT

     

SUN HEALTHCARE GROUP, INC.,

 

a Delaware Corporation

         

By: /s/ Richard K. Matros                      

 

Name:  Richard K. Matros

 

Title:    Chief Executive Officer

         

STOCKHOLDERS AGENT

         

By: /s/ James A. Parsons                       

 

Name:  James A. Parsons

         

STOCKHOLDERS:

     

RFE INVESTMENT PARTNERS V, L.P.

     

By:  RFE Associates V, L.P.,

 

      its General Partner

     

By: /s/ Michael Foster                          

 

Name:  Michael Foster

 

Title:    General Partner

     

RFE VI SBIC, L.P.

     

By:  RFE Associates VI SBIC, L.L.C.,

 

      its General Partner

     

By:  RFE Investment Partners VI, L.P.,

 

      its Sole Member

     

By:  RFE Associates VI, L.L.C.,

 

      its General Partner

     

By:/s/ Michael Foster                          

 

Name:  Michael Foster

 

Title:    Managing Member

 

--------------------------------------------------------------------------------

[Signature Page - Stockholders Agreement]



 

DFW CAPITAL PARTNERS, L.P.

     

By:  Capital Partners-GP, L.P.,

 

      its General Partner

     

By:  /s/ Keith W. Pennell                       

 

Name:  Keith W. Pennell

 

Title:    General Partner

         

RICHARD A. ROSENTHAL IRA ROLLOVER TRUST

     

By:/s/ Michael J. Foster                        

 

Name:  Michael J. Foster

 

Title:    Attorney-in-Fact

     

Name of Attorney-in-Fact: Michael J. Foster            

     

Robert D. Kennedy, by his Attorney-in-Fact under Durable Power of Attorney dated
October 28, 2002

      By:  /s/ Michael J. Foster                              

Name of Attorney-in-Fact: Michael J. Foster            

   

2

--------------------------------------------------------------------------------

[Signature Page - Stockholders Agreement]

 

CHARLES H. GONZALES REVOCABLE TRUST

         

By: /s/ Charles H. Gonzales                     

 

Name:

 

Title:

         

  /s/ Ernest A. Schofield                           

 

Ernest A. Schofield

     

  /s/ Kenneth L. Morgan                          

 

Kenneth L. Morgan

         

TRADER VIC'S INVESTMENTS, L.P.

    An Oklahoma Limited Partnership     RDL INVESTMENTS, L.L.C., General Partner
         

By:  /s/ Stephen R. Buford                           

 

Name: Stephen R. Buford

 

Title: Manager

     

 /s/ Larry Cain                                             

 

Larry Cain

         

 /s/ Gail W. Elliott                                       

 

Gail W. Elliott, As Trustee of the Neal M. Elliott
and Gail W. Elliott Trust

   

3

--------------------------------------------------------------------------------

SCHEDULE A

A

B

C

D

E

F

G

H

I

J

K

                     

Stockholder

Address

Shares of
Class A
Common
Stock

Shares of
Class B
Common
Stock

Shares of
Senior
Preferred
Stock

Shares of
Preferred
Stock

Shares of
Company Stock
to be issued
upon exercise of
Company
Stock
Options








Total Notional Shares





Sum of Total
Shares of
Common Stock
and Notional
Shares
(C+D+H)

If HCPI does not
exercise its
Warrants:

Pro rata
Percentage

(I/Total of
column I (before
HCPI))

IF HCPI does
exercise its
Warrants:

Pro rata
Percentage

(I/Total of
column I (after
HCPI))

                     

Charles H. Gonzales Revocable Trust

5635 Jefferson Blvd., N.E.
Albuquerque, NM 87109

366,660

-

-

-

 

-

366,660

5.5%

5.4%

                     

Ernest A. Schofield

5635 Jefferson Blvd., N.E.
Albuquerque, NM 87109

366,660

-

-

-

 

-

366,660

5.5

5.4

                     

Kenneth L. Morgan

5635 Jefferson Blvd., N.E.
Albuquerque, NM 87109

100,000

-

-

-

90,000

-

100,000

1.5

1.5

                     

RFE Investment
Partners V, L.P.

36 Grove Street
New Canaan, CT 06840

565,376

188,460

68,215

21,085

 

1,097,702

1,851,538

27.7

27.4

                     

RFE VI SBIC, L.P.

36 Grove Street
New Canaan, CT 06840

568,216

189,408

68,426

21,180

 

1,101,098

1,858,722

27.8

27.5

                     

DFW Capital Partners,
L.P.

300 Frank W. Burr Blvd.
Glenpointe Centre E., 5th Fl.
Teaneck, NJ 07666

405,868

135,288

48,753

15,130

 

784,524

1,325,680

19.8

19.6

                     

Trader Vic's
Investments, LLC


P.O. Box 3669
Tulsa, OK 74101

419,532

-

-

-

 

-

419,532

6.3

6.2

                     

Robert D. Kennedy

c/o RFE Investment Partners
36 Grove Street
New Canaan, CT 06840

1,624

540

120

60

 

1,931

4,095

0.1

0.1



 

--------------------------------------------------------------------------------

 

A

B

C

D

E

F

G

H

I

J

K

                     

Stockholder

Address

Shares of
Class A
Common
Stock

Shares of
Class B
Common
Stock

Shares of
Senior
Preferred
Stock

Shares of
Preferred
Stock

Shares of
Company Stock
to be issued
upon exercise of
Company
Stock
Options









Total Notional Shares





Sum of Total
Shares of
Common Stock
and Notional
Shares
(C+D+H)

If HCPI does not
exercise its
Warrants:

Pro rata
Percentage

(I/Total of
column I (before
HCPI))

IF HCPI does
exercise its
Warrants:

Pro rata
Percentage

(I/Total of
column I (after
HCPI))

                     

Richard A. Rosenthal
IRA Rollover Trust

c/o RFE Investment Partners
36 Grove Street
New Canaan, CT 06840

1,216

404

90

45

 

1,441

3,061

0.0

0.0

                     

Larry L. Cain

1563 Riverside Drive
Tulsa, OK 74119

24,968

-

-

-

 

-

24,968

0.4

0.4

                     

Gail W. Elliott, as
Trustee of
the Neal M. Elliott and Gail W.
Elliott Trust

4826 105th Ave. Court, N.W.
Gig Harbor, WA 98335

366,660

-

-

-

 

-

366,660

5.5

5.4

                     

Total

 

3,191,780

514,100

185,604

57,500

 

2,986,695

6,692,575

100.0

                       

Health Care Property Investors, Inc.*

4675 MacArthur Court, Suite 900
Newport Beach, CA 92660



77,600

-

-

-

 

-

77,600

 

1.1

                     

Total (including
Health Care Property Investors, Inc.)

 

3,269,380

514,100

185,604

57,500

 

2,986,695

6,770,175

 

100.0